           Case 2:20-cr-00165-JJT Document 164 Filed 07/29/21 Page 1 of 2




 1   PUGLISI LAW
 2   SABRINA VORA-PUGLISI
     Florida Bar No. 0324360
 3   1900 N. Bayshore Drive, Suite 1A
     Miami, Florida 33132
 4
     Tel. (305) 403-8063
 5   sabrina@puglisilaw.com

 6   LAW OFFICES OF DOUG PASSON, PC
 7   DOUG PASSON
     State Bar No. 017423
 8   P.O. Box 4425
     Scottsdale, Arizona 85258
 9
     Telephone No. 480-448-0086
10   doug@dougpassonlaw.com
     Attorneys for Defendant John Caruso, Jr.
11

12                             UNITED STATES DISTRICT COURT

13                                    DISTRICT OF ARIZONA
14   United States of America,                            Case No. CR-20-00165-JJT
15
                                            Plaintiff,    MOTION FOR CLARIFY ORDER
16                                                        TO TRANSPORT DEFENDANT
17
     vs.
                                                                    (Second Request)
18   John Michael Caruso,
19                                        Defendant.
20

21          The defendant, John Michael Caruso, by and through counsels, file this motion to clarify
22
     order to transport defendant and state as follows:
23
            1. This Court entered an order on May 6, 2021 ordering the temporary release of Mr.
24
25             Caruso to the custody of the United States Marshalls for transport to the United States

26             District Courthouse, with permission to access a computer and internet, with his
27
                                                    1
28
         Case 2:20-cr-00165-JJT Document 164 Filed 07/29/21 Page 2 of 2




 1             attorneys, for the purpose of preparing his defense. Dkt. 147.
 2
            2. Mr. Caruso was scheduled to be transported on July 6, July 20, August 3 and 4. DE.
 3
               149. Unfortunately, Mr. Caruso’s unit has been under quarantine due to a positive
 4

 5             COVID result and his transport of July 20th had to be cancelled. The United States

 6             Marshalls were made aware of the circumstances.
 7
            3. It appears that the quarantine will be lifted shortly. Counsel is requesting that the
 8
               United States Marshalls transport Mr. Caruso on August 10, 23 and 24.
 9

10          WHEREFORE, the defendant respectfully requests that this Court grant this Motion to

11   Transport and order the United States Marshall’s to transport Mr. Caruso on August 10, August
12
     23 and August 24, 2021, with all other conditions entered in the transport order entered on May
13
     6, 2021 (Dkt. 147) to remain in effect.
14

15
     RESPECTFULLY SUBMITTED this 29th day of July, 2021.
16

17
                                               Respectfully submitted,

18                                             /s/ Sabrina Puglisi
                                               Sabrina Puglisi
19
20                                             /s/ Doug Passon
                                               Doug Passon
21

22
           I hereby certify that on July 29, 2021, I electronically transmitted the attached
23   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to the following CM/ECF registrants, as well as by email to:
24

25

26                                             s/ Sabrina Puglisi
                                               SABRINA PUGLISI
27

28
                                                    2
